OPINIÓN DISIDENTE DEL
JUEZ' ASOCIADO SU. DEL TORO.
El presente es un caso sobre infracción a la ley para re-glamentar y mejorar el'Servicio Civil de Puerto Eico. La acusación, en lo pertinente, dice así: “ Que en fecha anterior a la presentación de esta acusación o sea allá en uno de los días del mes de enero de 1916 y en la ciudad de Ponce, que forma parte del Distrito Judicial de Ponce, P. E.,el acusado, Eduardo Wys, ilegal y voluntariamente solicitó de J. Federico Maura, que era entonces un empleado público, profesor gra-duado de instrucción pública, con el ejercicio en una de las escuelas de Ponce, una cuota o contribución de $30 para fines políticos.” T la ley infringida es como sigue: “Ninguna persona perteneciente al Servicio Civil de Puerto Eico tendrá obligación de contribuir con cuota alguna a fondos que se re-caudaren con fines políticos, ni prestar servicios políticos; no pudiendo ser destituida, ni de otro modo perjudicada, por ne-garse a ello. Cualquiera persona que solicitare de los funcio-narios públicos contribuciones de carácter político, incurrirá en pena de multa máxima de quinientos dólares, o en cárcel por un término que no excederá de seis meses, o ambas penas.” Sección 14 de la ley para reglamentar y mejorar el Servicio Civil de Puerto Eico, aprobada en 1907.
El acusado alegó que era inocente, y celebrada la vista de la causa fué declarado culpable y condenado a pagar una multa de cien pesos y en defecto de pago a- sufrir un día de cárcel por cada peso dejado de satisfacer, no excediendo la prisión de noventa días. No conforme con la sentencia, in-terpuso, por medio de su abogado Eafael E. Eivera Zayas, el *522presente recurso de apelación. Existe exposición del caso y pliego de excepciones.
La ilustrada representación del acusado alega la comisión por parte de la corte sentenciadora, de los siguientes errores:
“1. La corte inferior erró al declarar sin lugar la moción presen-tada por el acusado (p. 3) antes del juicio, solicitando la devolución de ciertos papeles privados, libros y otros bienes que habían sido obtenidos por medio de una orden de allanamiento ilegal y algunos de los cuales fueron presentados por el .Fiscal, y admitidos por la corte, como prueba en contra del acusado.
“2. La corté cometió error al declarar sin lugar la moción presen-tada por el Presidente de la Junta Local del Partido Unión de Puerto Rico, con el mismo objeto que la anterior.
“3. La corte cometió error al declarar convicto al acusado en virtud de una acusación que no contiene hechos bastantes para cons-tituir delito público; mediante prueba insuficiente' por completo, y en virtud de una errónea interpretación y aplicación de la sección 14 de la Ley de Servicio Civil.
“4. La corte erró al declarar sin lugar la moción presentada por el acusado (p. 24) para que fuera eliminada la declaración del testigo Maura, por ser impertinente, así como toda la prueba obte-nida ilegalmente y que fué presentada contra el .acusado.”
1 y 2. Con respecto a los dos primeros errores señalados, me limitaré a 'consignar que no figurando en los autos la or-den de allanamiento que se alega que es ilegal, no hay base para llegar a conclusión alguna.
3. La argumentación del tercero de los errores señalados,, se divide en tres partes, (a) insuficiencia de la acusación; (b) insuficiencia de la prueba, y (c) errónea interpretación y aplicación de la sección 14 de la Ley del Servicio Civil.
(a) Se sostiene que la acusación es insuficiente porque nose establece en olla que el profesor Maura era en el momento alegado en la acusación un empleado público adscrito al Ser-vicio Civil de Puerto Pico, y porque tampoco se consigna en ella que el acusado supiera en el momento de la comisión del delito, que el profesor Maura era un empleado público.
Como hemos visto, en la acusación se alegó que Maura “era entonces un empleado público, profesor graduado de instruc-*523ción pública, con ejercicio en nna de .las escuelas de Ponce,” y esto es bastante a mi juicio.
La sección 14 en sn última parte no habla de “funciona-rios o empleados públicos adscritos al servicio civil,” sino de funcionarios y empleados públicos en general, y se comprende perfectamente que no sea necesaria tal especificación, porque en verdad todos los funcionarios o empleados públicos del Pueblo de Puerto Eico pertenecen al Servicio Civil, bien al clasificado, ya al no clasificado.
Con respecto al caso concreto de los profesores de ins-trucción pública, la sección 52 de la Ley Escolar Compilada, dice que: “Todos los maestros en servicio activo o los que po-sean un certificado que les dé derecho para enseñar serán con-siderados, durante el período de tiempo por el cual sea válido dicho certificado, como funcionarios o empleados del Gobierno Insular * * * ” T la misma Ley del Servicio Civil, en su sección 4, último párrafo, prescribe que:
“El Servicio Civil Clasificado abarcará todas las plazas no com-prendidás en el servicio no clasificado; Disponiéndose, no obstante, que el nombramiento y separación de los registradores de la propiedad, los miembros del cuerpo de la Policía Insular y los maestros y pro-fesores de instrucción pública, seguirán rigiéndose por las leyes es-peciales vigentes en la materia; Y disponiéndose, que los maestros y profesores de instrucción pública serán considerados miembros del Servicio Civil Clasificado al efecto de ascensos en él Departamento de Instrucción. ’1
Quiere decir -que los profesores de instrucción pública en Puerto Eico en activo ejercicio o que posean un certificado vá-lido para ejercer, son funcionarios públicos pertenecientes al Servicio Civil, clasificado al efecto de ascensos en el Departa-mento de Instrucción y no clasificado en los demás casos, apli-cándose para su nombramiento y separación las leyes espe-ciales dól ramo a que dedican sus actividades.
Y en cuanto a que sea necesario alegar expresamente en la acusación que el acusado sabía en el momento de la comisión del delito que Maura era un empleado público, diremos que *524tal alegación expresa sólo es necesaria cuando la ley también expresamente la exige. Atendida la redacción de la ley infrin-gida en este caso, basta la fórmula general de haberse actuado ilegal y voluntariamente y la especificación de los elementos integrantes del delito que se imputa.
(b) La prueba fue completa, a mi juicio. Si bien no de-muestra que en enero de 1916 el acusado por vez primera exi-giera la suma de dinero que le entregó el profesor Maura, es lo cierto que acredita que con anterioridad Maura había sido insistentemente requerido para ello por el acusado. El acto delictivo no se cometió en verdad en un solo momento. Tuvo su período preparatorio y su período de consumación, pero puede sostenerse que el último reasumió y condensó en una sola transacción completa, perfecta, todas las gestiones ante-riormente realizadas. Al presentarse el profesor Maura en la fecha especificada en la acusación en las oficinas de la junta local del partido político dominante en la administración municipal de Ponce, a satisfacer al acusado la cantidad ante-riormente exigida repetidas veces por éste, el acusado con su actitud, con su aceptación, ratificó sus exigencias anteriores y de hecho solicitó actualmente la contribución prohibida por la ley.
(c) Sostiene el apelante que de acuerdo con la sección 14 de la Ley del Servicio Civil “no puede cometer el delito pre-visto por dicha sección ninguna persona que no sea miembro de una junta escolar, con facultades para nombrar y desti-tuir maestros. ’ ’
El apelante razona su contención así:
“Esta disposición legal gramaticalmente es una cláusula con dos proposiciones que entrelazadas nos dan la unidad de pensamiento uno y dominante de la cláusula.
“Este pensamiento dominante es el objetivo fundamental a que se dirige el interpretador legal para acertar y descubrir la intención del legislador que es la regla suprema en hermenéutica legal.
# # * * * *
“De acuerdo con estas reglas, la solicitación de que habla la sec-ción 14 hay que interpretarla relacionándola con la parte anterior *525de la sección en que habla de la no obligación en que está un empleado del Servicio Civil de contribuir para fines políticos y de que no puede ser destituido por su negativa. El empleado público no tiene la obligación de contribuir; luego puede hacerlo voluntariamente y así ha sido resuelto por este Hon. Tribunal en el caso del Pueblo v. Torres, 17 D. P. R. 87. Si el acto voluntario de contribuir no es un delito, no puede serlo tampoco el mero acto, desnudo de vio-lencia o autoridad, de solicitar la voluntad del empleado para que realice un acto voluntario que la ley le permite realizar. La soli-citación pues, tiene que ser de tal carácter que produzca en el ánimo del empleado la obligación de contribuir, borrando por completo la libre y espontánea manifestación de la voluntad. Y para que la obligación tenga un carácter coercitivo, debe hacerse por persona que tenga autoridad para nombrar o destituir al empleado, o que tenga tal intervención en el nombramiento y destitución del empleado, que si éste se negare, pudiera sufrir algún perjuicio o ser destituido. ’ ’ # * • * # « *
No estamos conformes con la contención del apelante. Á nuestro juicio la sección 14 contiene varias prescripciones que pueden y deben subsistir e interpretarse independientemente.
Comienza el legislador por consignar que ninguna persona perteneciente al servicio civil tendrá obligación de contribuir con cuota alguna a fondos que se recaudaren con fines polí-ticos, ni prestar servicios políticos, haciendo así posible que el cuerpo de empleados públicos pueda aislarse de toda acti vidad u obligación política y dedicarse por completo al cum-plimiento de sus deberes para bien de la comunidad en que presta sus servicios. Y consigna algo más el legislador: Para garantizar esa actitud independiente por parte de los funcionarios, prescribe que si éstos se negaren a prestar ser-vicios políticos o a contribuir a fondos que se recauden con fines políticos, no podrán ser destituidos. Esta disposición legal, como puede verse sin esfuerzo alguno, tiene vida por sí sola. Puede subsistir y aplicarse independientemente.
Pero el legislador fué más lejos. Penetrando en el campo de la realidad de los hechos, comprendió que para garantizar un servicio público independiente, no bastaba la prescripción anterior que hacía referencia a los funcionarios mismos. Era *526necesario prohibir y castigar a los que se acercaran a ellos eri solicitud de contribuciones para fines políticos, y así lo hizo por medio de una disposición que tiene también vida por sí sola. Si se suprimiera la primera parte de la sección 14, la segunda podría subsistir sin dificultad. Ella contiene un pen-samiento completo.
Se ba dicho que si se diera la anterior interpretación a la sección 14, la segunda parte de la misma sería inconstitucional. No opinamos de ese modo. En su sabiduría la legislatura consideró perniciosa la práctica de solicitar contribuciones para fines políticos de los funcionarios públicos, y la prohibió. Actuó dentro de sus facultades. La generalidad del precepto prohibitivo no lo convierte por sí solo en inconstitucional. En la misma opinión de la mayoría se cita el caso de United States v. Thayer, 209 U. S. 39, en el cual se aplicó una ley que dis-pone, “que ninguna persona deberá, en cualquier habitación o edificio destinado al cumplimiento de deberes oficiales por cualquier funcionario o empleado de los Estados Unidos y de los que se mencionan en esta Ley, o en cualquier estación naval, fortaleza, arsenal, solicitar en ninguna forma o recibir cualquier contribución de dinero o alguna otra cosa de valor con cualquier fin político.” T si esa ley es constitucional, no vemos por qué no pueda serlo la disposición segunda de la sección 14 de la Ley del Servicio Civil de Puerto Eieo, inter-pretada como lo hemos hecho independientemente.
Pero es más, aun reconociendo que la primera parte de la sección 14, muestre el espíritu a la luz del cual deba inter-pretarse y.aplicarse su segunda parte, no creemos que sea este caso en que surge de todas las páginas del proceso que en las solicitaciones del acusado, empleado del comité local del partido que había elegido la Junta de Instrucción que debía nombrar al profesor Maura, iba envuelta la condición, suges-tión o amenaza de que para continuar en su puesto sin dificul-tades, era necesario satisfacer la contribución que se solici-*527taba, el apropiado para resolver con respecto a la constitncio-n'alidad de la ley. Si alguna vez llegara a esta corte una cansa en la cnal se hubiere acusado a una persona que hubiera ac-tuado sin malicia de ninguna especie, entonces deberíamos en-trar a estudiar y a resolver si tal caso podía considerarse com-prendido dentro del estatuto o si éste era o no constitucional.
En el caso de Woodward v. Fruitvale Sanitary District et al., la Corte Suprema de California dijo:
“* * * Al decidir sobre la constitucionalidad del estatuto, no se requiere de nosotros que imaginemos alguna eventualidad posible en la cual sus disposiciones puedan estar en conflicto con la constitución o con otro estatuto, sino que determinemos si es que, en su alcance general y en la forma dispuesta para hacerlo cumplir, se encuentra dentro de las facultades del poder legislativo. La Ley de marzo 7 de 1887 disponiendo la organización y régimen de distritos de re-gadío, repetidas veces se ha declarado constitucional (Irr. Dist. v. Williams, 76 Cal. 360, 18 Pac. 379; Irr. Dist. v. De Lappe, 79 Cal. 351, 21 Pac. 825; In re Madera Irr. Dist., 92 Cal. 296, 28 Pac. 272) ; no obstante podemos concebir la formación de un distrito de regadío en virtud de aquel estatuto, con sus colindaneias limitadas a las de una ciudad incorporada o a las de un distrito de terrenos pantanosos, en donde el riego produciría perjuicios y ningún beneficio. Si sur-giera ese caso, podría muy bien suceder que se declarara que los he-chos demostraban que el caso no entraba en la razón de la ley y que por consiguiente no estaba sujeto a las disposiciones de la misma. Sin embargo no querría decir esto que la ley fuese anticonstitucional. * * *” 99 Cal. 554, 562.
T en el de State v. Smiley, la Corte Suprema de Kansas manifestó:
“No es cuestión que incumba a nosotros la de que la fraseología general de la ley en cuestión pueda aplicarse a personas que no de-bieran estar comprendidas en el mismo, y que pudieran tener derecho ante la corte para alegar que están exentas de sus disposiciones. Los casos de esas personas pueden ser atendidos cuando se presenten en ■debida forma. ” 67 L. R. A. 903, 908.
Al confirmar la anterior decisión de la Corte Suprema de *528Kansas, el Tribunal Supremo de los Estados Unidos, por-medio del Juez Brewer, se expresó así:
“Puede concederse a los efectos de este caso que los términos en que está redactada la sección primera son lo suficientemente amplios para incluir actos que están fuera del alcance del poder de pblicía del Estado y el castigo de los cuales infringiría indebidamente la libertad de contratación. De todos modos no necesitamos entrar en la consideración de tal cuestión. La Corte Suprema del Estado de-cidió que los actos que se imputaran o probaran al acusado estaban claramente dentro de los términos de la ley, así como dentro del poder de policía del Estado; y que la ley podía sostenerse como una prohibición de aquellos actos irrespectivamente de la cuestión de si sus palabras eran lo suficientemente amplias para incluir actos y conducta que la legislatura no tendría el pleno derecho de restringir. ’ ’ 196 U. S. 447, 454.
4. No podemos convenir con el acusado en que la declara-ción del profesor de instrucción pública a quien se hizo la soli-citud debió haber sido eliminada por la corte. Dicha declara-ción es la prueba más completa que presentó el Fiscal y si bien refiere muchos hechos anteriores a la comisión del delito, todos son de la misma naturaleza y están directa o indirecta-mente con él relacionados. •
En cuanto a la admisión de los documentos que fueron ocupados en las oficinas del comité del partido político a que pertenece el acusado, basta repetir lo que dijimos al consi-derar los dos primeros errores señalados. Además, cuando la objeción se' hizo, era ya demasiado tarde para que la corte pu-diera indagar la forma en que habían llegado a la posesión del Fiscal los dichos documentos. Yéase el caso de El Pueblo v. Cerecedo, 21 D. P. R. 62 y los citados en el mismo.
Por virtud de todo lo expuesto, procede la confirmación de la sentencia apelada.
Estoy autorizado para consignar que el Juez Sr. Hutchison ha leído esta opinión y está conforme con el tenor general de la misma.